Citation Nr: 1216375	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  07-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress disorder (PTSD) in excess of 30 percent for the period from September 19, 2005 to July 10, 2006, in excess of 50 percent for the period from July 11, 2006 to December 15, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for a psychiatric disorder (other than PTSD), to include cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1964 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By that rating action, the RO, in part, increased the disability rating assigned to the service-connected PTSD from 30 to 50 percent, effective July 11, 2006.

In a subsequent Appeals Management Center (AMC) decision in January 2012, the AMC increased the disability rating assigned to the service-connected PTSD from 50 to 70 percent, effective December 16, 2011.

Theoretically, the Board notes that because an increase can be awarded one year prior to VA having received the Veteran's claim for increased compensation for his PTSD on September 19, 2006, and the increase to 50 percent was limited to July 11, 2006, the Board has characterized the issue as that listed on the title page.  See 38 U.S.C.A. § 5110(a), (b) (2) (West 2002); 38 C.F.R. § 3.400(o) (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); (explaining that § 3.400(o)(2) applies to claim where increase in disability precedes the claim so long as that claim is received within one year after the increase, otherwise the general rule in § 3.400(o)(1) applies); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Because the aforementioned increases in the evaluation of the Veteran's PTSD do not represent the maximum rating available for the condition, the Veteran's increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

When this case was previously before the Board in July 2011, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO/AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record shows that in response to the Board's July 2011 remand, the Veteran was afforded a VA examination in December 2011 in which he was diagnosed with PTSD and cognitive disorder, not otherwise specified.  The VA examiner noted that other psychiatric symptoms were just as likely as not to be due to PTSD.  However, the VA examiner did not provide a clear opinion as to whether the cognitive disorder is related to service or the service-connected PTSD.

Therefore, the RO has not complied with the Board's July 2011 remand directives as the directives instructed that the manifestations of the service-connected PTSD be ascertained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders). 

Because the Veteran's claims file does not show that any additional psychological testing has been obtained, and as the claim for service connection for other psychiatric disorders (other than PTSD) and for an increased disability rating for PTSD are inextricably intertwined, the Board will defer appellate consideration on the issue of increased rating for PTSD until an additional VA examination is obtained in order to clarify the Veteran's PTSD symptoms and the nature and etiology of the cognitive disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); see also Mittleider v. West, 11 Vet. App. 181, 182   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so). 

In Mittleider, the United States Court of Appeals for Veterans Claims noted that "when it is not possible to separate the effects of [a service-connected condition and the non-service-connected condition], VA regulations require reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition."  Mittleider, 11 Vet. App. 181, 182; see also 61 Fed. Reg. 52, 698 (Oct. 8, 1996).

Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine the nature and etiology of the Veteran's cognitive disorder, including the question of whether it is secondary to service-connected PTSD, as well as his claim for increased disability rating for PTSD. See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Accordingly, the issues of service connection for acquired psychiatric disorders (other than PTSD) and increased disability rating for PTSD are REMANDED for the following action: 

1.  The RO/AMC should schedule the Veteran for a VA mental disorders examination in order to determine the nature and etiology of cognitive disorder, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his cognitive disorder is related to his service in the military.  The VA examiner should also ascertain the current severity and manifestations of his service-connected PTSD.

If the cognitive disorder is not associated with service, then the examiner should opine as to whether the disability was aggravated or caused by the Veteran's PTSD. 

If the cognitive disorder is not associated with and/or aggravated by the PTSD, the examiner should differentiate the level of symptoms associated with PTSD versus the cognitive disorder.

If it is not possible to provide any opinion without resort to speculation, the examiner should so state and explain why it is not possible.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims files and to comment on the severity of the Veteran's service-connected PTSD.  The examiner must report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria. 

The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  A complete rationale should be provided for any opinion expressed. 

2.  After the above-cited directive has been accomplished and any newly received evidence has been associated with the claims files, the RO/AMC must adjudicate the claim of entitlement to service connection for a psychiatric disorder (other than PTSD), to include cognitive disorder, and readjudicate the Veteran's claim for an increased rating for PTSD in accordance with Hart v. Mansfield, 21 Vet. App. 505, 508 (2007). 

3.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them a time to respond to it before returning the case to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

